Citation Nr: 1816743	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-33 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for ulcers.


REPRESENTATION

Veteran represented by:	South Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

A hearing was held in June 2017 before the undersigned Veterans Law Judge of the Board and a transcript of this hearing is of record.  Following the Board hearing, the record was held open for 30 days for the submission of additional evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, due to reasons that follow, a remand is required.  Although the Board sincerely regrets this additional delay, it is necessary to ensure the Veteran is afforded adequate due process and every possible consideration.

The Veteran contends that his ulcers began during service and that his ulcers are secondary to his service-connected posttraumatic stress disorder (PTSD).  The Board notes that the Veteran's service treatment records (STRs) are silent for ulcers and that his April 1970 separation examination was normal.

The Veteran testified before a Decision Review Officer (DRO) in November 2013.  He reported being diagnosed with ulcers in 1971 and that he believed it was secondary to his heavy drinking and stress.  The Veteran believed that his ulcers were caused by an attempt to mask the symptoms of his service-connected PTSD by excessive alcohol consumption. 

In a September 2014 statement, the Veteran reported that his ulcers were caused by excessive alcohol use and that he used alcohol to cope with his PTSD.  The Board notes that the Veteran was service-connected for PTSD from June 2012.  

During the June 2017 Board hearing, the Veteran reported that he did not have ulcers prior to service and that he believed his ulcers were caused by excessive alcohol consumption in the service.  He had stomach problems, aches, and pains in service that have continued since.  He reported being first diagnosed with ulcers in 1971 and that he had flare-ups due to stress and alcohol use.  He reported abstaining from alcohol to reduce his ulcer discomfort between 1978 and 1980.

In June 2017, the Veteran's primary care physician opined that the Veteran's gastric ulcers were at least as likely as not related to the Veteran's combat stress.  He rationed that the Veteran was exposed to stress in combat and drank alcohol excessively to cope with the stress of combat and that his ulcers have continued since.  

The Board observes that compensation shall not be paid if a disability is the result of the Veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C. §§ 105, 1110 (2012); 38 C.F.R. § 3.301 (2017).  VA's General Counsel has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  See VAOPGCPREC 7-99; 64 Fed. Reg. 52375 (1999); Allen v. Principi, 237 F.3d 1368, 1377 (Fed. Cir. 2001).  In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) held that compensation could not be awarded pursuant to 38 U.S.C. § 1110 and 38 C.F.R. § 105 (a) either for a primary alcohol/drug abuse disability incurred during service or for any secondary disability that resulted from primary alcohol/drug abuse during service.  Id., at 1376.  However, the Federal Circuit Court further held that there can be service connection for compensation for an alcohol/drug abuse disability acquired as secondary to, or as a symptom of, a non-willful misconduct, service-connected disability.  But in further clarifying this, the Federal Circuit Court explained that Veterans may only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Id., at 1381.  An award of compensation on such a basis would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id. 

Thus, if the alcohol abuse is secondary to, or as a symptom of the service-connected PTSD, then service connection can still be established.  Consequently, a VA examiner must address whether the Veteran has a current ulcer condition that is due to alcohol abuse, and whether the alcohol abuse is related to service-connected PTSD.  Therefore, the Board finds that the record as it stands requires additional development.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature, etiology, and date of onset of the claimed ulcer disease.  The claims file should be made available to the examiner and review of the file should be noted in the requested report.  The examiner should record the full history of the identified disability, including the Veteran's competent account of his symptoms.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) Is it at least as likely as not (50 percent probability or greater) that the diagnosed ulcer disease had its onset during active service, was manifest within one year of the Veteran's separation from active service; or is otherwise related to service. 

 (b) Is it at least as likely as not that the diagnosed ulcer disease was caused or aggravated by the Veteran's use of excessive alcohol.

All findings and conclusions should be supported with a complete rationale and set forth in a legible report, which should reflect the examiner's consideration and analysis of both the medical and lay evidence of record.  If it is not possible to provide an opinion without resort to speculation, the reason that is so should explained, indicating whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide an opinion is based on the limits of medical knowledge.

2.  Then, schedule the Veteran for a VA mental disorders examination to determine whether the Veteran's ulcers are secondary to his service-connected PTSD and any associated use/abuse of alcohol.  The claims file must be made available to and reviewed by the examiner.

The examiner is specifically requested to provide an opinion as to whether the Veteran's ulcers are at least as likely as not proximately due to, or alternatively, aggravated by (permanently worsened beyond its natural course), service-connected PTSD, to include any associated use/abuse of alcohol.  The examiner should note that there must be clear medical evidence establishing that any alcohol abuse disability is indeed caused by the Veteran's primary service-connected PTSD disability.  If aggravation is found, the examiner should provide a baseline level of disability.

A complete rationale must be provided for any opinion offered.

If the examiner cannot provide an opinion without resort to speculation, it is essential that the examiner explain why an opinion cannot be provided (i.e. lack of records, limits of medical knowledge, etc.).

3.  Review the opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

4.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




